department of the treasury internal_revenue_service te_ge eo examination commerce street dallas texas date date tax_exempt_and_government_entities_division number release date legend org organization name xx date address address org address employer_identification_number person to contact id number contact numbers voice fax certified mail - return receipt requested dear in a determination_letter dated october 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights our adverse determination was made for the following reasons internal_revenue_code sec_6001 requires organizations exempt from tax to keep such records and render such statements as are required by such rules and regulations as the secretary may prescribe sec_1_6033-2 h requires organizations exempt from tax to submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into the organization’s exempt status you failed to meet the records keeping and reporting requirements under sec_6001 and sec_6033 you no longer meet the requirements of sec_501 and sec_1 c -1 d in that you failed to establish that you were operated exclusively for an exempt_purpose contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 those returns should be filed with the appropriate service_center processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit of declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment you may write to the tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate you can call and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations or extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions in regards to this matter please contact the person whose name and telephone number are shown in the heading of this letter thank you for your cooperation sincerely yours nanette m downing director eo examinations ae eran government entities division org address department of the treasury internal_revenue_service se t eo e ma7927 commerce street mail stop dal dallas tx date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely nanette m downing acting director eo examinations enclosures publication publication report of examination letter catalog number 34809f department of the treasury - internal_revenue_service form_886 a name of taxpayer ein schedule no or exhibit year period ended explanation of items 20xx12 org org organization state state president president related associate issue 20xx date in employer id number president president location location address address city city phone ra1 vice does the org org ein continue to qualify for exemption under sec_501 of code even though it has not provided the requested records as required by sec_1_6033-1 of the regulations facts org was incorporated in the state of state on june 19xx the purpose of the entity per the articles of incorporation is as follows the mission of the org is to preserve and represent the culture heritage and religious beliefs of the native american people of the location on september 19xx the state of state canceled org’s articles of incorporation due to their failure_to_file a statement of continued existence see exhibit b on july 20xx the examination of org was initiated by the revenue_agent ra to determine if the organization was operating for exempt purposes under sec_501 of the code the first attempt to make contact with the organization was through a phone call to the phone number listed on the last on file which is for calendar_year december 20xx organization also on this date revenue_agent sent letter an information_document_request idr and publication via certified mail to address address city state the number is no longer valid for the per usps gov the certified letter tracking number was sent return to sender on august 20xx due to it being unclaimed on august 20xx revenue_agent mailed letter information_document_request and publication via certified mail to the home address of the president president listed as address city state per usps gov the certified letter tracking number was forwarded to city state on august 20xx on september 20xx the letter was delivered and signed for by ra1 the address of receipt is address city state on xx ra called the vice president vice president vice president stated that the he is an officer and the organization is organization has not responded to the two letters previously sent by the ra still in operation he did not know why the letter form 886-a department of the treasury - internal_revenue_service page -1- department of the treasury - internal_revenue_service form_886 a name of taxpayer ein schedule no or exhibit year period ended explanation of items 20xx12 org idr and pub was mailed to vice president to the address of address city state the appointment was tentatively set for xx on xx ra called vice president advised him the appointment letter was sent but he never signed for it he stated he was unaware that the letter was sent to him he advised to call his brother president he gave president’s cell number ra called the organization’s president president he stated that he did receive the appointment letter on xx and would try and accumulate as much of the information identified on the idr ra stated he will call later next week to set up an appointment on xx ra called and left a message for president to call back so that the appointment can be set up once again called and left a message with president to set up the as of xx there was no response from the president president or the vp vice president appointment president called back and stated he will meet with his bank next week and secure bank records for 20xx it was agreed that president would call the ra the following wednesday to follow up due to no response ra called and left a message with president on xx on xx ra called president president advised that bank statements and canceled checks were requested and should be provided to him by ra advised him to mail this information and all other requested items listed on the idr by early next week he advised he will call back on xx to give an update on xx and xx ra called president on his cell phone and left a message no response was received from either of these messages on march 20xx another letter was sent to org with an information_document_request the letter stated that failure to comply with our request for information could result in the loss of your tax exempt status no response from org was received law sec_501 of the code state that organizations described in sub sec_501 shall be exempt from federal_income_tax sec_501 of the code describes corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the form 886-a department of the treasury - internal_revenue_service page -2- form_886 a name of taxpayer ein schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service 20xx12 org provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_6033 of the code describes except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6033-1 of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status taxpayer’s position at the issuance of this letter the taxpayer's position is not known it is requested of the organization that they provide the requested records in order to verify that the organization is in compliance with sec_501 of the code government’s position under sec_1_6033-2 of the regulations every organization exempt from tax whether or not it is required to file an annual information_return shall submit form 886-a department of the treasury - internal_revenue_service page -3- form_886 a name of taxpayer ein schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service 20xx12 org additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status during the examination several requests for information were made but you failed to supply the requested information the organization has clearly failed to provide the requested information despite adequate notice as required by sec_1_6033-2 of the regulations revrul_59_95 states if an exempt_organization fails to comply with the requirements of sec_6033 of the code and its corresponding regulations the organization will no longer qualify for exempt status as described in the previous paragraph your organization has not complied with sec_1 i of the regulations since no reply to information document requests have been received per revrul_59_95 you do not qualify for exempt status under sec_501 of the code since your organization has failed to provide the required information as prescribed by regulations of sec_6033 of the code conclusion you have failed to provide the required information to our requests concerning your organizations exempt status per sec_6033 of the code as described in revrul_59_95 you do not qualify for exempt status under sec_501 of the code because of your failure to comply with the regulations under sec_6033 of the code accordingly the organization's exempt status is revoked effective january 20xx form_1120 returns should be filed for the tax periods ending on or after december 20xx contributions to your organization are no longer tax deductible your organization's assets must be dissolved as described in your articles of incorporation form 886-a department of the treasury - internal_revenue_service page -4-
